DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on September 21, 2021.
Specification/Information Disclosure Statement
The information disclosure statement filed October 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but not all the information referred to therein has been considered.
The submitted Information Disclosure Statement (IDS) does not include all references cited in the specification. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2 & 8-20 are objected to because of the following informalities:
Claim 2 recites the limitation “combination(s)”. Deletion of the parentheses is required. 
Claim 8 recites the limitation “the consolidation”. To maintain consistency in terminology, replacement of this limitation with language such as -the consolidating- is suggested. Appropriate correction is required. 
Claim 9 recites “the resin coatings” in line 9. To improve clarity of the claim, replacement of this limitation with -the resin coating- is required. Appropriate correction is required. Claims 10-20 are also objected to for being dependent on Claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the plurality of unconsolidated resin-coated particulates” (emphasis added), which lacks sufficient antecedent basis. Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCrary et al. (US 2010/0065271).
With respect to Claim 1, McCrary discloses a method of hydraulic fracturing of a subterranean formation, the method comprising: providing a plurality of resin-coated proppant particulates each comprising a proppant particulate having a resin coating on its outer surface; mixing the plurality of resin-coated proppant particulates with a carrier fluid and a liquid reactive material to provide a mixture; introducing the mixture into a fracture located in the subterranean formation; and consolidating at least a portion of the plurality of resin-coated proppant particulates in the fracture via a consolidation reaction between the liquid reactive material and the resin coating of adjacent resin-coated proppant particulates in the mixture (McCrary: Sections [0019]-[0042], [0161]-[0165] & [0224]-[0226]; wherein McCrary discloses repeated coatings of resin and crosslinker, which is considered to allow for mixing the plurality of resin-coated proppant particulates with a liquid reactive material). 
Further, as McCrary discloses the same materials set forth as a crosslinker in the instant invention, these materials are considered a “reactive crosslinker” as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the crosslinker as disclosed by McCrary and the crosslinker as instantly claimed, the difference is considered minor and obvious. 
McCrary further teaches mixing the particles with a carrier fluid and employing the particles in fracturing fluids (McCrary: Sections [0012], [0037] & [0170]). As such, although the reference fails to explicitly disclose mixing with “a fracturing fluid” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to mix with a carrier fluid such as a fracturing fluid in order to yield predictable results in preparing fluids for hydraulic fracturing applications.
With respect to Claim 2, McCrary teaches the method as provided above with respect to Claim 1, and further discloses wherein the proppant particulates are selected from the group as instantly claimed (McCrary: Sections [0005], [0006] & [0064]-[0072]).
With respect to Claim 3, McCrary teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the resin coating comprises an amine-cured novolac resin coating” (McCrary: Sections [0039], [0091] & [0134]-[0150]).
With respect to Claim 4, McCrary teaches the method as provided above with respect to Claim 3, and further discloses “…wherein the amine-cured novolac resin comprises a hexamine-cured novolac resin” (McCrary: Sections [0039], [0091] & [0134]-[0150]).
With respect to Claim 5, McCrary teaches the method as provided above with respect to Claim 4, and further discloses “…wherein the resin coating comprises residual active amine groups” (McCrary: Section [0019]; wherein a reactive coating is considered to comprise residual active groups as instantly claimed).
With respect to Claim 6, McCrary teaches the method as provided above with respect to Claim 1, and further discloses servicing fluids which are considered to have a viscosity within the range as instantly claimed, such as, for example: aqueous-based and oil-based fluids (McCrary: Section [0040]).
With respect to Claim 7, McCrary teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the liquid reactive crosslinker comprises a water dispersible liquid epoxy resin” (McCrary: Sections [0020]-[0022], [0040] & [0126]-[0130]).
With respect to Claim 8, McCrary teaches the method as provided above with respect to Claim 1. McCrary further teaches wherein the consolidation takes place at a temperature range that overlaps with the range as instantly claimed (McCrary: Section [0225]); teaches temperature tests to assess sticking temperature (McCrary: Section [0203]); and also teaches controlling the curing using materials such as accelerators and inhibitors (McCrary: Sections [0087] & [0154]). As such, although the reference fails to explicitly limit the temperature to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable temperature insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal temperature to employ therein in order to obtain the desired result.
With respect to Claim 9, McCrary discloses a method of consolidating a plurality of resin-coated particulates in a region of a wellbore, the method comprising: providing a plurality of resin-coated particulates each comprising a proppant particulate having a resin coating on its outer surface; mixing the plurality of resin-coated particulates with a gravel pack fluid and a liquid reactive material to form a mixture; introducing the mixture into the region of the wellbore to form a gravel pack; and consolidating a portion of the plurality of resin-coated particulates via a consolidation reaction between the liquid reactive material and the resin coatings of adjacent resin-coated proppant particulates in the mixture (McCrary: Sections [0019]-[0042], [0161]-[0165] & [0224]-[0231]; wherein McCrary discloses repeated coating of resin and crosslinker, which is considered to allow for mixing a plurality of unconsolidated resin-coated proppant particulates with a liquid reactive material). 
Further, as McCrary discloses the same materials set forth as a crosslinker in the instant invention, these materials are considered a “crosslinker” as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the crosslinker as disclosed by McCrary and the crosslinker as instantly claimed, the difference is considered minor and obvious.
McCrary further teaches wherein it is known in gravel pack treatments to treat an annular region of the wellbore and reduce migration of unconsolidated particles (McCrary: Sections [0013]-[0016]). As such, although the reference fails to explicitly disclose the “annular region” with respect to the method steps as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce into the annular region as instantly claimed in order to yield predictable results in reducing migration of unconsolidated particles in well treatment. (McCrary: Sections [0013]-[0016]).
McCrary further teaches embodiments wherein the consolidation takes place at a temperature range that overlaps with the range as instantly claimed (McCrary: Section [0225]); teaches temperature tests to assess sticking temperature (McCrary: Section [0203]); teaches controlling the curing using materials such as accelerators and inhibitors (McCrary: Sections [0087] & [0154]); and also teaches test data at a closure stress range that overlaps with the range as instantly claimed (McCrary: Examples & Table 2). As such, although the reference fails to explicitly limit the temperature and closure stress to ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have provide a suitable temperature and closure stress insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal temperature and closure stress to employ therein in order to obtain the desired result.
With respect to Claim 10, McCrary teaches the method as provided above with respect to Claim 9, and further discloses “…wherein the gravel pack is placed in a water injection well” (McCrary: Section [0003]).
With respect to Claim 11, McCrary teaches the method as provided above with respect to Claim 9, and further discloses “…wherein the resin coating comprises an amine-cured novolac resin coating” (McCrary: Sections [0039], [0091] & [0134]-[0150]).
With respect to Claim 12, McCrary teaches the method as provided above with respect to Claim 11, and further discloses “…wherein the amine-cured novolac resin comprises a hexamine-cured novolac resin” (McCrary: Sections [0039], [0091] & [0134]-[0150]).
With respect to Claim 13, McCrary teaches the method as provided above with respect to Claim 11, and further discloses “…wherein the resin coating comprises residual active amine groups” (McCrary: Section [0019]; wherein a reactive coating is considered to comprise residual active groups as instantly claimed).
With respect to Claim 14, McCrary teaches the method as provided above with respect to Claim 11, and further discloses servicing fluids which are considered to have a viscosity within the range as instantly claimed, such as, for example: aqueous-based and oil-based fluids (McCrary: Section [0040]).
With respect to Claim 15, McCrary teaches the method as provided above with respect to Claim 11, and further discloses “…wherein the liquid reactive crosslinker comprises a water dispersible liquid epoxy resin” (McCrary: Sections [0020]-[0022], [0040] & [0126]-[0130]). 
With respect to Claim 16, McCrary teaches the method as provided above with respect to Claim 15, and further discloses “…wherein the liquid reactive crosslinker is suspended in the mixture” (McCrary: Sections [0016], [0037], & [0224]-[0230]). 
With respect to Claims 17, 18 & 19, McCrary teaches the method as provided above with respect to Claim 9, and further teaches tailoring the amount of coating and coating components as desired (McCrary: Sections [0161]-[0165]). As such, although the reference fails to explicitly limit the surface area or concentration as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable surface area/concentration of the components insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal coating surface area/concentration to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery employing coated particles, and a finite number of identified, predictable solutions including tailoring the amount of coating and coating components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of McCrary, one of ordinary skill in the art could have pursued a desired coating surface area/concentration, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 20, McCrary teaches the method as provided above with respect to Claim 9, and further discloses “…wherein the liquid reactive crosslinker comprises wherein the liquid reactive crosslinker comprises 2,2-bis[p-(2,3-epoxypropoxy)phenyl]propane polymer” (McCrary: Sections [0126]-[0130]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 & 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-22, 25, 26, 28-33, 35, 40 & 42 of U.S. Patent No. US 10,077,645 (‘645 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘645 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses methods of hydraulic fracturing and consolidating particulates with resin-coated particulates and reactive crosslinker, which overlaps in scope with ‘645 which discloses methods of hydraulic fracturing and consolidating particulates with resin-coated particulates and reactive crosslinker.
Claims 1-15 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 11,125,067 (‘067 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘067 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses methods of hydraulic fracturing and consolidating particulates with resin-coated particulates and reactive crosslinker, which overlaps in scope with ‘067 which discloses methods of hydraulic fracturing and consolidating particulates with resin-coated particulates and reactive crosslinker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davies et al. (US 4,428,426) discloses methods comprising the consolidation of resin-coated proppant particulates in fracturing and gravel packing applications.
McDaniel et al. (US 6,632,527) discloses methods comprising the consolidation of resin-coated proppant particulates in fracturing and gravel packing applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674